DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 01/28 /2021. Currently, claims 1-8 are pending.

	Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 5-8 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Morse (Publication No. U.S. 2007/0152289 A1).
Regarding claim 1, Morse shows in Fig. 1, a light-receiving element (APD structure) comprising a substrate (119, i.e., silicon substrate) having thereon an amplification layer (111, i.e., multiplication region) containing silicon (Si), and an absorption layer (105) containing germanium (Ge) laminated in this order, wherein the amplification layer has an n-doped n-Si layer (115) and a p-doped p-Si layer (109) on the substrate in this order;  the absorption layer (105) contains a p-doped p-Ge layer;  and a thickness L (0.6m) of the absorption layer satisfies Formula (1), 6m< | ln 0.8 |/  m = 1.4387m wherein   represents an absorption coefficient of germanium (Ge) at a wavelength of light to be received. 
Regarding claim 5, Morse shows in Fig. 1, wherein the amplification layer has an i-Si layer (111) which is an intrinsic region between the n-Si layer (115) and the p-Si layer (109).
Regarding claim 6, Morse shows in Fig. 11A wherein the absorption layer (105) has a thickness L of 7 m or less (0.5-0.6m).
Regarding claim 7, Morse discloses a near infrared light detector equipped with the light-receiving element described in claim 1 (light-receiving element operates at a wavelength of 850nm).
Regarding claim 8, Morse shows in Fig. 11B wherein the light-receiving elements (pillars or holes) are arranged in a one-dimensional or two-dimensional array.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (Publication No. U.S. 2007/0152289 A1) in view of Wang (U.S. Patent No. 9496435 B2).
The 5-Steps for writing a proper 103 Rejection for claims 2-4 has not been provided below.

Regarding claim 3, Morse discloses the claimed invention as stated above. Morse does not disclose wherein the absorption layer contains a second p-Ge layer between the i-Ge layer and the amplification layer. Wang shows in Fig. 11 A, wherein the absorption layer contains a second p-Ge layer (1110 buffer layer) between the i-Ge layer and the amplification layer It would have been obvious to one of ordinary skill in the art to provide a semiconductor layer arrangement such as disclosed in Wang in the device of Morse for the purpose of improving sensitivity of detected in the near infrared range.
Regarding claim 4, Morse discloses the claimed invention as stated above. Morse does not disclose Wang shows in Fig. 11 A, wherein the absorption layer contains a highly p-doped p+-Ge layer (1114) compared with the p-Ge layer; and the pi-Ge layer is laminated on the p-Ge layer. Wang shows in Fig. 11 A, wherein the absorption layer contains a highly p-doped p+-Ge layer (1114) compared with the p-Ge layer; and the pi-Ge layer is laminated on the p-Ge layer. It would have been obvious to .
Response to Arguments
7.	Applicant’s arguments, see pages 4-5, filed 01/28/2021 with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102(a) (2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morse (Publication No. U.S. 2007/0152289 A1).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morse (Publication No. U.S. 2006 0289957 A1) discloses Germanium/silicon avalanche photodetector with separate absorption and multiplication regions.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/           Examiner, Art Unit 2878  





/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878